UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

    
 

  
   
 

  

 

 

ee ee ee ee eee eee xX
UNITED STATES OF AMERICA : ORDER
-V.- : 20 Cr. 587 (LAK)
VICTOR MANUEL FIGUEROA MOLINEROS,
a/k/a “Victor Manuel Figueroa,” \ ‘
a/k/a “Victor Capi,” “ASDC SDNY
a/k/a “Victor Figueroa,” HOCUMENT
- a/k/a “Victor M. Figueroa,” ELECTRO >
a/k/a “Capi Figuero Molineros,” Loc if NICALLY FILED
a/k/a “Primo Figueroa-Molineros” _ _——_
a/k/a “Tio Figueroa-Molineros” DATE FILED: CLAY
Defendant.
ee ee eee eee ee ee eB ee x

ORDER ACCEPTING PLEA ALLOCUTION
BEFORE A UNITED STATES MAGISTRATE JUDGE

Kaplan, J.:

On January 22, 2021, United States Magistrate Judge Stewart D. Aaron presided over the
plea allocution in the above captioned matter and reported and recommended that the named
defendant’s plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges the defendant guilty of the offense to which the guilty plea was offered. The Clerk is
directed to enter the plea.

Dated: Ni ork, York
, 2021

  

bafn

HONORABLE LEWIS ASKUPLAN
£D STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
